Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  January 14, 2020                                                 Bridget M. McCormack,
                                                                                 Chief Justice

  158749(64)                                                            David F. Viviano,
                                                                        Chief Justice Pro Tem
  158755-6(56)
                                                                      Stephen J. Markman
  BRYAN PUNTURO, FAWN PUNTURO, and                                         Brian K. Zahra
  B & A HOLDINGS, LLC, d/b/a PARKSHORE                               Richard H. Bernstein
  RESORT, LLC,                                                       Elizabeth T. Clement
            Plaintiffs-Appellees,                                    Megan K. Cavanagh,
                                                                                      Justices
                                               SC: 158749
  v                                            COA: 338727
                                               Grd Traverse CC: 17-032008-CZ
  BRACE KERN,
           Defendant-Appellant,
  and
  SABURI BOYER and DANIELLE KORT,
  f/k/a DANIELLE BOYER,
              Defendants.
  _________________________________________/

  BRYAN PUNTURO, FAWN PUNTURO, and
  B & A HOLDINGS, LLC, d/b/a PARKSHORE
  RESORT, LLC,
            Plaintiffs-Appellees,
                                               SC: 158755
  v                                            COA: 338728
                                               Grd Traverse CC: 17-032008-CZ
  BRACE KERN and SABURI BOYER,
           Defendants,
  and
  DANIELLE KORT, f/k/a DANIELLE BOYER,
             Defendant-Appellant.
  _________________________________________/

  BRYAN PUNTURO, FAWN PUNTURO, and
  B & A HOLDINGS, LLC, d/b/a PARKSHORE
  RESORT, LLC,
            Plaintiffs-Appellees,
                                               SC: 158756
  v                                            COA: 338732
                                               Grd Traverse CC: 17-032008-CZ
  BRACE KERN and DANIELLE KORT,
  f/k/a DANIELLE BOYER,
              Defendants,
  and

  SABURI BOYER,
             Defendant-Appellant.
  _________________________________________/
                                                                                                              2

        On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
for filing their supplemental brief is GRANTED. The supplemental brief will be accepted
as timely filed if submitted on or before February 21, 2020.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.

                                       January 14, 2020

                                                                                     Clerk